Citation Nr: 0316254	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-05 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for chronic headaches and residuals of 
injuries to the neck, shoulders, knees, left elbow, and lower 
back, claimed to have resulted from treatment at a Department 
of Veterans Affairs medical facility in October 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

The Board notes that, although the language of the VCAA would 
appear to pertain only to disability asserted to have arisen 
as a result of active military service, the United States 
Court of Appeals for Veterans Claims (CAVC) has also held 
that the requirements for establishing entitlement to 
benefits for disability "as if" service connected, under 
section 1151, parallel those generally set forth for 
establishing service connection claims.  See Jones v. West, 
12 Vet. App. 460, 464 (1999).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board has determined that additional 
evidentiary development is warranted prior to final 
consideration of his case.  

The Board notes, by way of general background, that the 
veteran seeks compensation pursuant to 38 U.S.C.A. § 1151.  
He claims that he sustained injuries in an October 2000 fall 
from a VA-issued scooter after a VA Medical Center 
Prosthetics Department employee adjusted his scooter seat by 
removing a bracket (apparently used, in part, to hoist the 
scooter in and out of his automobile) that evidently held the 
seat in place.  He maintains that the adjustment caused the 
seat to slide, led to his fall, and resulted in his 
subsequent headaches and neck, knee, shoulder, left elbow, 
and back injuries.  But see Sweitzer v. Brown, 5 Vet. 
App. 503 (1993) (holding that any injury or aggravation of an 
injury, in order to be compensable under § 1151, must have 
resulted from a VA medical examination itself, not from the 
process of reporting for the examination.)

Specifically, it appears some pertinent records have not been 
obtained for the appellate record.  A VA outpatient medical 
record dated October 18, 2000, indicates that the veteran was 
seen in the Prosthetics Treatment Center, and requested a 
smaller scooter because the one issued in 1998 had tires that 
were too large and did not fit his car lift.  The record 
indicates he was reissued a new scooter, and the record was 
signed by a purchasing agent.  An VA urgent care record entry 
dated later the same date indicates the veteran was seen 
after he fell from his scooter and hit his left knee and 
elbow, and the back of his head.  A mild left knee abrasion 
was noted, with no bruising.  The veteran complained of pain 
in his neck, left elbow, and left knee, and of headaches 
since his fall.  However, there is no indication that the RO 
requested all records associated with the Prosthetics 
Treatment Center's issuance and maintenance of the veteran's 
scooter, including repairs and adjustments that might have 
been performed in October 2000.  This needs to be done.  

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (although the Board advised the 
veteran of the VCAA and its effect on his claim in a March 
2003 letter), it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the recent decision of the 
U.S. Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should specifically request all 
records associated with the issuance and 
maintenance of a scooter to the veteran by the 
VA Medical Center Prosthetics Treatment Center 
in Houston, Texas, for the period from 1998 to 
2000, to specifically include all records 
dated in October 2000.

2.  In the context of the above development, 
if any newly acquired records show that the 
scooter from which the veteran fell on or 
about October 18, 2000, underwent any 
adjustment or other modification by VA 
personnel prior to said fall, the Prosthetics 
Treatment Center should be asked to comment, 
with supporting rationale and technical 
explanation, as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such adjustment or other 
modification was causally related to the 
veteran's falling from the scooter on or about 
October 18, 2000, or whether such a causal 
relationship is less than likely (i.e., less 
than a 50-50 probability).

3.  Then, the RO should request that the 
veteran be afforded VA examination to 
determine the etiology of any headaches and 
neck, bilateral knee and shoulder, left elbow, 
and lower back disorder found to be present.  
A complete history of the claimed disorders 
should be obtained from the veteran, to 
include whether there were any disorders of 
the affected areas before he fell.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner should be requested 
to offer an opinion as to whether the veteran 
has disability of the neck, bilateral knee and 
shoulder, left elbow, lower back, or headaches 
that was not a necessary consequence of 
medical or surgical treatment rendered.  If 
such disability is found, an opinion should be 
provided as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any headaches and neck, 
bilateral shoulder and knee, left elbow, or 
lower back disorder was proximately caused by 
the veteran's October 2000 fall from the 
scooter, or whether such an etiology or 
relationship is less than likely (i.e., less 
than a 50-50 probability).  A complete 
rationale for all opinions expressed should be 
provided.  The claims file, to include all 
information obtained from the Prosthetics 
Treatment Center, must be provided to the 
examiner prior to examination.

4.  Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for disability compensation 
for headaches, neck, bilateral shoulder and 
knee, left elbow and lower back injury due to 
VA treatment in October 2000 pursuant to 
38 U.S.C.A. § 1151.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2002 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

